DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed June 24, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-6, 48, 48-50, 95, and 98-101, drawn to a method of identifying a paired set of an iCAR/pCAR and an aCAR, a nucleic acid molecule encoding said iCAR/pCAR and/or aCAR, and a safe effector immune cell.
	Additionally, Applicant has elected the species of the invention in which the iCAR or pCAR target is a target extracellular polymorphic epitope of HLA-A, in which the aCAR target is a target non-polymorphic cell surface epitope of ErbB2, in which the method comprises identifying an iCAR/aCAR or pCAR/aCAR target pair based on a cytometric bead array (CBA) assay that measures INF-, and in which the tumor is a lung tumor.

2.	The amendment filed June 24, 2022 is acknowledged and has been entered.1  Claims 19, 91, 92, 95, and 98-101 have been canceled.

3.	Claims 1-6, 43, and 48-50 are pending in the application and are currently under prosecution.

Response to Amendment
4.	The amendment filed on June 24, 2022 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution2, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the following deficiency in replying to this Office action:
The amendment is non-compliant because although claim 1 is listed as “currently amended” it is not properly marked to show the changes that are made relative to the immediate prior version thereof.
Despite the lack of compliancy, the amendment has been entered.
Briefly, the revised amendment practice requires a listing of all claims beginning on a separate sheet.  Each claim ever presented must be included in the listing of claims together with a single proper status identifier in parentheses.  The permissible status identifiers include:  “original”, “currently amended”, “canceled”, “withdrawn”, “previously presented”, “new”, and “not entered”.  The text of all pending claims, including withdrawn claims, must be presented.  Markings to show only the changes made in the current amendment relative to the immediate prior version should be included with the text of all currently amended claims, including withdrawn claims that are amended.  Added text must be shown by underlining the added text.  Generally deleted text must be shown by strikethrough (e.g., 
As for amendments to the specification, including the abstract, amendments must be made by presenting a replacement paragraph or section or abstract marked up to show changes made relative to the immediate prior version. An accompanying clean version is not required and should not be presented. Newly added paragraphs or sections, including a new abstract (instead of a replacement abstract), must not be underlined. A replacement or new abstract must be submitted on a separate sheet, 37 CFR 1.72. If a substitute specification is being submitted to incorporate extensive amendments, both a clean version (which will be entered) and a marked up version must be submitted as per 37 CFR 1.125.  The changes in any replacement paragraph or section, or substitute specification must be shown by underlining (for added matter) or strikethrough (for deleted matter) with 2 exceptions: (1) for deletion of five characters or fewer, double brackets may be used (e.g., [[eroor]]); and (2) if strikethrough cannot be easily perceived (e.g., deletion of the number “4” or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strikethrough, followed by including and underlining the extra text with the desired change (e.g., number 14 as).
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Election/Restriction
5.	In the interest of advancing prosecution the restriction and election requirement set forth in the Office action mailed January 26, 2022 has been withdrawn in part such that Applicant is no longer required to elect a species of the invention in which the nucleic acid encoding the iCAR or pCAR (or a portion thereof) is one having an nucleotide sequence listed by any one or more of claims 95 and 98-101 and in which the nucleic acid encoding the aCAR (or a portion thereof) is one having an nucleotide sequence listed by any one or more of claims 95 and 98-101.3

Information Disclosure Statement
6.	The information disclosures filed January 5, 2022 and June 9, 2022 have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
7.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1-6, 43, and 48-50 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely September 27, 2019.

Drawings
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the respective descriptions: 2A/B/C, 7A/B, 16A/B, 17A/B, 22A-M, 28A/B, 29A/B/C, 30A/B, 31A/B, 32A/B, 38A/B, 39A/B, 41A/B, 42A/B, 43A/B, 45A/B/C, 50A/B, 54A/B, and 55A/B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
9.	The specification is objected to because the Brief Description of the Drawings fails to comply with 37 CFR 1.84(p)(5) which requires every reference character to be described in the brief description.  In this case, the description of the figures do not specifically refer to Figures labeled 2A/B/C, 7A/B, 16A/B, 17A/B, 22A-M, 28A/B, 29A/B/C, 30A/B, 31A/B, 32A/B, 38A/B, 39A/B, 41A/B, 42A/B, 43A/B, 45A/B/C, 50A/B, 54A/B, and 55A/B.  

10.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Ficoll™; see, e.g., paragraph [00201] at page 36 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Objections
11.	Claim 1 is objected to because of the apparently extraneous recitation of “[m]” following “of” in line 15, which is likely the result of a typographical error.
	Appropriate correction is required.

12.	Claims 1-6, 43, and 48-50 are objected to because claims recite, “[…] in” Fig. 22 (claim 1), Fig. 23 (claim 1), or table 1 (claim 50).  Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances.  See Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). See M.P.E.P. § 2173.05(s).4

13.	Claim 1 is objected to because of the apparent omission of the word “in” in the line 10 following “listed”.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

15.	Claims 1-6, 43, and 48-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-6, 43, and 48-50 are indefinite for the following reasons:
(a)	Claim 2 recites “including Caspase-3” and “including to measure INF-, IL-2, and/or TNF-” in parentheses, which renders the claim indefinite because it is unclear how the recitations are intended to limit the claimed subject matter, if at all?  Are the recitations merely parenthetical or perhaps exemplary of the caspase assays or cytometric bead assays?  It is unclear and as such the claim fails to delineate the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirement set forth under 35 U.S.C. § 112(b).
	(b)	Claim 2 recites in parentheses “including Caspase-3”.  If presumably the recitation is intended to be read as limiting, as opposed to merely parenthetical, the use of the phrase, which indicates that the caspase assays to which the claim is directed include a caspase-3 assay, renders the claim indefinite because it cannot be ascertained whether the listing is complete or incomplete; and moreover it is unclear which caspase assays are included, apart from that which is actually listed by the claim, and which, if any, caspase assays are not included.  Consequently, as written, claim 2 “includes” and excludes elements that are not actually disclosed, such that the scope of the claim is unascertainable.  See M.P.E.P. § 2173.05(d). 
	(c)	Claim 2 recites in parentheses “including to measure INF-, IL-2, and/or TNF-”.  If presumably the recitation is intended to be read as limiting, as opposed to merely parenthetical, the use of the phrase, which indicates that the cytometric bead assays to which the claim is directed include those that measure INF-, IL-2, and/or TNF-, renders the claim indefinite because it cannot be ascertained whether the listing of INF-, IL-2, and/or TNF- is complete or incomplete; and moreover it is unclear which cytometric bead assays (CBAs) or measurements made using CBAs are included, apart from those that are actually listed by the claim, and which, if any, CBAs or measurement made using CBAs are not included.  Consequently, as written, claim 2 “includes” and excludes elements that are not actually disclosed, such that the scope of the claim is unascertainable.  See M.P.E.P. § 2173.05(d).
	(d)	Claim 3 twice recites the limitation, “the target gene” but the preceding claim does not refer to “a target gene”.  Claim 1 refers to “a target extracellular polymorphic epitope from a gene” and it refers to “a target non-polymorphic cell surface epitope of a protein”, which is encoded by a gene,5 but neither of these recitations provides proper antecedent basis for the recitation of the limitation by claim 3 and moreover it is unclear to which “gene” claim 3 is directed.
	With further regard to claim 3, the claim recites the limitation “the LOH position”, but the preceding language of the claim does not make reference to an LOH position.  Even so, the claim recites, “wherein the LOH position is selected from the group consisting of a substitution, deletion, and insertion or herein the target gene is located in a chromosomal region that exhibits complete loss of expression” and it is entirely unclear how this clause should be read or what subject matter it is intended to define.  Moreover it is not clear what it is that is regarded as an “LOH position” or why, if it is the position6 of an LOH, it should ever be described as being either a substitution, deletion, or insertion.
	(e)	Claim 4 recites the limitation “the LOH position”, but the preceding claim (i.e., claim 1) makes no reference to an LOH position.  It is therefore unclear to which LOH position claim 4 is directed.
	(f)	Claim 43 recites the limitation “the tumor”, but the preceding claim (i.e., claim 1) makes no reference to a tumor.  It is therefore unclear to which tumor claim 43 is directed.
	(g)	Claim 48 recites, “an iCAR or pCAR according to claim 1”, but claim 1 is not drawn to an iCAR or pCAR; rather claim 1 is drawn to a method of identifying an iCAR or pCAR/aCAR target pair.  It is unclear then how claim 48 should be construed or what subject matter is regarded as the invention.
	(h)	Claim 50 is drawn in one embodiment to a safe effector immune cell according to claim 48, wherein the aCAR is directed against a CAR target as listed in table 1, but Table 1 at pages 54 and 55 of the specification lists “CAR target antigens”.  Is the invention a safe effector immune cell according to claim 48, wherein the aCAR is directed against a CAR target antigen listed by Table 1?  It is not entirely clear.
	(i)	Claim 50 is drawn in another embodiment to a safe effector immune cell according to claim 48, wherein the aCAR is directed against “any cell surface protein that is expressed in a tumor tissue in which the iCAR is also expressed”.  This recitation renders the claim indefinite because it is unclear which tumors express iCARs, especially iCARs that are also expressed by a safe effector immune cell according to claim 48.  How is this recitation intended to be read?  What subject matter is it that is regarded as the invention?  It is not clear. 
	(j)	Turning back to clam 1, the claim recites the steps of “selecting an iCAR or a pCAR capable of preventing or attenuating undesired activation of an effector immune cell” and “selecting an aCAR capable of inducing activation of an effector immune cell”, but then recites another step by which one identifies an iCAR or pCAR/aCAR target pair bases on the assay results” after having subjected the population of cells expressing the iCAR or pCAR and the aCAR to one or more assays (e.g., a cytometric bead assay that measures INF-).  Given the language of the claim it would seem that the iCAR or pCAR and the aCAR are not identified as being capable of preventing or attenuating undesired activation and/or inducing activation of an effector immune cell until step (v) because the iCAR or pCAR and the aCAR are only identified on the basis of the results of the one or more assays performed beforehand in taking step (iv); but then how are the iCAR or pCAR and the aCAR “selected” according to steps (i) and (ii), respectively, as being capable of preventing or attenuating undesired activation or inducing activation of an effector immune cell?  What is the basis of the selection of both the iCAR or pCAR and the aCAR, if not the results of the assay or assays that are performed in a following step?
	In addition it is not understood how the results of the one or more assays capable of detecting preventing or attenuating undesired activation and/or inducing activation of an effector immune cell might permit the selection of an iCAR or a pCAR capable of preventing or attenuating undesired activation of an effector immune cell and the selection of an aCAR capable of inducing activation of an effector immune cell.  If, for example, the assay chosen for use is a cytometric bead assay that measures IL-2, then, when is the result of the assay performed using a population of cells expressing both an iCAR or a pCAR and an aCAR deemed to indicate that the iCAR or pCAR and the aCAR should be “identified” (presumably selected)?  If it is deemed “desirable” that a population of cells expressing both an iCAR or a pCAR and an aCAR secrete IL-2, and if in a given assay that measures IL-2 it is found that IL-2 is secreted, it might seem that the aCAR is functional, but at the same time it might seem the iCAR or pCAR is not.  This is because the iCAR or pCAR, if functional, is apparently intended to prevent or attenuate the activation of the cells as measured, in this case, by the secretion of IL-2; but the aCAR, if functional, is apparently intended to facilitate the activation of the cells as determined by the secretion thereby of IL-2.  For these reasons, it is submitted that it is unclear how the invention is to be practiced or what it is that is to be achieved in doing so.  Moreover it is not clear what subject matter is or is not regarded as the invention.
(k)	Turning to one last issue, claim 1 recites the steps of “selecting an iCAR or a pCAR capable of preventing or attenuating undesired activation of an effector immune cell” and “selecting an aCAR capable of inducing activation of an effector immune cell”, but it is unclear when the activation of a given effector immune cell is deemed “undesired” or in the case of the step of selecting the aCAR presumably desirable.  Who makes the determination that activation of an immune effector cell is or is not desirable?  In any case, it would seem that the decision must be arbitrary, in which case the metes and bounds of the subject matter that is encompassed by the claims may vary substantially depending upon one’s viewpoint as to whether it is desirable or undesirable to facilitate the activation of a given effector immune cell (or undesirable or desirable to prevent or attenuate the activation).  For example, if the immune effector cell were a B cell, when is it to be understood that its activation is desirable or undesirable?  Suppose the immune effector cell is a regulatory T cell (Treg); then when is desirable to facilitate or inhibit its activation?  What if the immune effector cell is a cytotoxic T lymphocyte (CTL) or a T helper cell (Th1, Th2, or Th17), then, when should it be understood that it is desirable to facilitate its activation and when is it desirable to prevent or attenuate its activation?  If it is not known or cannot be ascertained when it should be considered desirable or not to facilitate or inhibit the activation of the effector immune cell (e.g., a B cell or a T cell or an NK cell) then how might it ever be possible to select an apt aCAR or an apt iCAR or pCAR, respectively?  What subject matter is or is not regarded as the invention? 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

16.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

17.	Claims 1-6, 43, and 48-50 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of identifying an inhibitory chimeric antigen receptor (iCAR) or protective chimeric antigen receptor (pCAR) and an activating chimeric antigen receptor (aCAR), the latter of which is “paired” with the former, wherein the former is capable of preventing or attenuating “undesired” activation of any given effector immune cell and wherein the latter is capable of inducing activation of an effector immune cell.
To begin, as explained in the above rejection, it is not clear how the invention, as presently claimed, is to be practiced or how or which chimeric antigen receptors (CARs) are identified as a consequence of practicing the claimed invention.  As explained this is largely because according to claim 1 the CARs are identified on the basis of the results of one or more assays to which “cells” expressing an “iCAR” or “pCAR” and an “aCAR” are subjected, wherein the assays are “capable of detecting preventing or attenuating undesired activation of an effector immune cell and/or detecting activation of[m] [sic] an effector immune cell”.  First it seems apt to note that the population of “cells” that are used in the assay are not necessarily effector immune cells and therefore it is stands to reason that results of the assays are not necessarily indicative of the functionality of the iCAR or pCAR or the aCAR when expressed by an effector immune cell.  For example, the results of an assay, even if “capable of detecting preventing or attenuating undesired activation of an effector immune cell and/or detecting activation of[m] [sic] an effector immune cell”, performed using adipocytes that have been genetically engineered to express both the iCAR or pCAR and the aCAR will not likely provide an indication that the iCAR or pCAR is capable of preventing or attenuating the activation of an effector immune cell (e.g., a cytotoxic T lymphocyte (CTL)) and/or inducing the activation of an effector immune cell (e.g., a B cell).8  Nevertheless, as noted in the rejection above, it is not understood how the same assay (e.g., a cytometric bead assay that measures IL-2) is to be used to provide results that lead to the identification of both an iCAR or pCAR and an aCAR because it would seem likely that if the aCAR must function to facilitate the production and/or secretion of IL-2, which can be regarded as a marker of the activation of certain effector immune cells (e.g., CTLs), the iCAR or pCAR must not.  In other words, contrary to the language of the claims, it is submitted that the same assay cannot be used to identify both the iCAR or pCAR and the aCAR, especially since it is a population of cells expressing both the iCAR or pCAR and the aCAR that is used in the assay.  Second, if the invention is to be practiced, it must be understood what “activation of an effector immune cell” actually means and when or why the activation is either regarded as “undesired” or not.  Here, it is not clear when the activation of a given effector immune cell (e.g., a B cell) is regarded as “undesired” and therefore it is not possible to envisage the actual function of the iCAR or pCAR; and because it is not clear what particularly identifying characteristics are those that shared by “activated” immune effector cells, it is also not possible to envisage the actual function of the aCAR.  On this note, while it is understood that the “activation” or lack thereof of a given immune effector cell must be determined by a measurement made using an assay that is “capable of detecting preventing or attenuating undesired activation of an effector immune cell and/or detecting activation of[m] [sic] an effector immune cell”, it is not clear what it is that the assay must measure or how the assay must be performed.  For example, according to claim 1 the assay may be an annexin V/PI staining assay, but even so it is unclear how the assay is performed such that the results thereof will provide the necessary indication as to the identity of the iCAR/aCAR or pCAR/aCAR target pair.  What must be done in using an annexin V/PI staining assay to yield results that provide the basis of the selection of the target pair? Notably according to claim 1 the assays that are used may “include” cytometric bead assays (CBAs) that measure, for example, INF-, but not every population of “cells” is capable of producing and/or secreting INF-.  Even so, although Applicant elected the species of the invention in which the assay used is a CBA that measures INF-, the assay need not measure this cytokine (or even IL-2 or TNF-). In essence then the claims merely serve to bid the artisan to complete the inventive process by discovering assays that are suitably used to “identify” an iCAR or pCAR/aCAR target pair” based somehow on the results of those assays.9  
Even if it were clear what functionalities are those that identify the iCAR or pCAR and the aCAR, the claims would be directed to materials that would then only be defined by their functions alone, but it is well-established that it is not sufficient to describe a material by its function alone.  Here the iCAR or pCAR and the aCAR need not have any particular structural features and presumably are not limited to chimeric antigen receptors having particular structural features since the iCAR or pCAR and the aCAR must function when co-expressed by any given immune effector cell to either prevent or attenuate “activation” of the cell or induce “activation”.  It is very unlikely that an aCAR that is effectively used to transduce a signal that leads to the “activation” of a cytotoxic T lymphocyte (CTL) will be identical to an aCAR that is capable of transducing a signal leading to the activation of a B cell or any other effector immune cell.10  So, again, it stands to reason that the claims are directed to any of a plurality of chimeric antigen receptors that have substantially disparate structures.  As such it is evident that there can be no correlation between any one particularly identifying structural feature that is shared by at least most of the genus of CARs, whether the CARs be “inhibitory” (iCARs), “protective” (pCARs), or “activating” (aCARs), and any one particularly identifying functional feature that is common among its members.  As a consequence the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the iCARs, pCARs, or aCARs to which the claims are directed; and for this reason it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
The iCAR or pCAR must, according to claim 1, be “capable of preventing or attenuating undesired activation of an effector immune cell” but how is it that it must be so capable?  It is entirely unclear.  What is it that the iCAR or pCAR must actually do in order to prevent or attenuate undesired activation of an effector immune cell?
The aCAR must, according to claim 1, be “capable of inducing activation of an effector immune cell” but how is it that it must be so capable?  It is entirely unclear.  What is it that the aCAR must actually do in order induce activation of an effector immune cell?
These questions are particular pertinent when one considers that both the iCAR or pCAR and the aCAR are co-expressed by the same population of cells.  If the one acts to prevent or attenuate “undesired activation” of an effector immune cell, how is that the other can induce the activation?  And if the one acts to induce activation of an immune effector cell, how is that the other can prevent or attenuate the activation (presuming that the “activation”, which is either prevented or attenuated or induced, is the same phenomenon)?  It would seem that if the pCAR or the iCAR is functioning to prevent or attenuate activation, while the aCAR is functioning to induce activation, the activation of the cell co-expressing both the pCAR or iCAR and the aCAR would most likely not be prevented or attenuated and would most likely not be induced.  Given the apparent paradox it is submitted that the claims most likely fail to describe the subject matter that is regarded as the invention, but moreover it is submitted that the claims are drawn to subject matter that is not adequately described by this application with the requisite clarity and particularity to permit the skilled artisan to immediately envisage the claimed invention or how it must be practiced or what objective is actually achieved in doing so. 
Even though it is not clear how the CARs must function, none of the iCAR, pCAR, and aCAR necessarily has any particular structural features.  Again the specification discloses that a “CAR” is “a chimeric polypeptide that shares structural and functional properties with a cell immune function receptor or adaptor molecule”11 but not necessarily any particular structural and functional properties and not necessarily those of any particular “cell immune function receptor” or “adaptor molecule”.  What then is an iCAR?  What is a pCAR?  How is that an iCAR and a pCAR, both of which are “capable of preventing or attenuating undesired activation of an effector immune cell”, are different?  How are the iCAR and the pCAR the same, if at all?  What is an aCAR?  How is that an aCAR is “capable of inducing activation of an effector immune cell”, whereas the iCAR or pCAR is “capable of preventing or attenuating undesired activation of an effector immune cell”?  What are the features of the iCAR, pCAR, and aCAR that account for their respective capabilities?  Which structural and functional properties of “a cell immune function receptor” or “adaptor molecule” are those shared by the iCAR, pCAR, and aCAR?  How is it that one should envisage the iCAR, pCAR, and aCAR and how are each to be distinguished from the others?
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, as in that, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of each of the iCARs, pCARs, and aCARs to which the claims are directed.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Notably the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to induce activation of an immune effector cell, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon “finding” an iCAR or a pCAR and an aCAR;12 without such these materials, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Turning to one last issue, the claims are directed to an iCAR or pCAR that is “directed to a target extracellular polymorphic epitope from a gene” (e.g., HLA-A) but what does this mean?  It is not clear.  How is it that the iCAR or pCAR is “directed to” this entity?  Again it is not clear.  What is “a target extracellular polymorphic epitope from a gene”?  For example, since Applicant has elected the species of the invention in which the gene is a gene encoding HLA-A, what is a target extracellular polymorphic epitope from a gene encoding HLA-A?  The specification fails to expressly define the term, but even so Applicant is again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
Here it would seem that in large part the claims merely bid the artisan to finish the inventive process by discovering how iCARs, pCARs, and aCARs might be constructed and then selected or identified using the claimed invention.  However, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In addition, Applicant is aptly reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
 Furthermore, from the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials, but rather to materials that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

18.	Claims 1-6, 43, and 48-50 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice13), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

20.	Claims 1-6, 43, and 48-50 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-10, and 12-19 of copending Application No. 17/175,565.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to an immune effector cell co-expressing an iCAR and an aCAR, wherein the iCAR comprises an extracellular antigen binding domain that specifically binds to a single allelic variant of HLA-A2, which is absent from tumor cells of a subject due to a loss of heterogeneity at the locus, and the iCAR comprises an extracellular antigen binding domain that specifically binds to cell surface antigen (e.g., ErbB2), as well as to a nucleic acid molecule encoding the iCAR.  Accordingly it is submitted that the claimed subject matter of the copending application renders the subject matter claimed in this application obvious.  This is because it would have been obvious to practice the claimed invention in order to develop the immune effector cell co-expressing an iCAR and an aCAR (or the “safe effector immune cell”).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

21.	Claims 1-6, 43, and 48-50 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-50 of copending Application No. 16/652,019.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to a method of identifying an iCAR or a pCAR, as well as a safe effector immune cell co-expressing an iCAR and an aCAR, wherein the iCAR comprises an extracellular antigen binding domain that specifically binds to a single allelic variant (SNP) of HLA-A, and the iCAR comprises an extracellular antigen binding domain that specifically binds to cell surface antigen (e.g., ErbB2).  Accordingly it is submitted that the claimed subject matter of the copending application renders the subject matter claimed in this application obvious.  This is because the claimed subject matter is very similar and any minor differences would be seen as obvious variation. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

22.	Claims 1-6, 43, and 48-50 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-26, 29-31, and 43-49 of copending Application No. 16/336,874.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to a safe effector immune cell co-expressing an iCAR and an aCAR, wherein the iCAR comprises an extracellular antigen binding domain that specifically binds to a single allelic variant of HLA-A, which is absent from tumor cells of a subject due to a loss of heterogeneity at the locus, and the iCAR comprises an extracellular antigen binding domain that specifically binds to tumor cell surface antigen, as well as a method for preparing the safe effector immune cell.  Accordingly it is submitted that the claimed subject matter of the copending application renders the subject matter claimed in this application obvious.  This is because the claimed subject matter is very similar and any minor differences would be seen as obvious variation. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
23.	No claim is allowed.

24.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Harrer et al. (Hum. Gene Ther. 2018 May; 29 (5): 547-558) teaches the development of chimeric antigen receptor (CAR)-expressing effector immune cells and focuses upon the CARs developed for expression by T cells, natural killer (NK) cells, natural killer T cells, and myeloid cells.
	Skuljec et al. (Front. Immunol. 2017 Sep 12; 8: 1125; pp. 1-12) teaches chimeric antigen receptor (CAR)-redirected regulatory T cells (Tregs) for the treatment of allergic inflammatory disease; Skuljec et al. teaches the CAR mediates activation of the immunosuppressive Tregs expressing the CAR, which in turn can be used to down-regulate immune responses.

32.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
July 9, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the note that follows.
        
        2 See M.P.E.P. § 714.03.
        
        3 Notably Applicant failed to make the required election in response to the Office action mailed January 26, 2022.
        4 MPEP 2173.05(s) states:  “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
        5 Possibly either of these may be regarded as the “target gene”, but it is unclear which is or is not.
        
        6 A “position” is a place where something is located; so it would seem most likely that an “LOH position” is the place (i.e., an allele or a copy of a gene) where due to a mutation there is a loss of heterogeneity (LOH).  A substitution, deletion, or insertion are types of mutations, not “LOH positions”.
        7 See M.P.E.P. § 2172 (II).
        8 As claimed, the “effector immune cell” that is induced to be activated by the aCAR is not necessarily the same as the “effector immune cell” that is prevented from becoming activated by the iCAR or pCAR.
        9 Just as it is unclear what it is that must be measured, it is unclear how the results of the assay should be used to “identify” the iCAR/aCAR or pCAR/aCAR pair.  What is the actual basis of the identification or selection?
        10 Here is it presumed that the CAR, whether it be an iCAR, pCAR, or aCAR, must transduce a signal and this is only because in general a chimeric antigen receptor (CAR) would be understood to do so; but this is not necessarily the case here since according to the disclosure in paragraph [00191] the term “CAR” is to be understood to mean: “a chimeric polypeptide that shares structural and functional properties with a cell immune function receptor or adaptor molecule, from e.g., a T cell or a NK cell [… which] can activate or inactivate the cytotoxic cell in which it is disposed, or modulate the cell's antitumor activity or otherwise modulate the cells immune response.”  Of course the population of cells expressing the CARs to which the claims are directed are not necessarily “cytotoxic cells” so it this definition has only limited applicability.
        11 See paragraph [00191].
        12 It is not clear how one might make any of an iCAR, pCAR, and aCAR since it is not clear what it is that each must do or of what materials each is comprised; moreover it is unclear how each must be engineered to exhibit different functionality despite the fact that it is not evident how each is constructed or what materials.
        13 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.